Although I was persuaded to concur in the decision in theDrum case, supra, I am now firmly convinced that it is radically wrong, contrary to almost universal authority that is applicable in principle, and should be overruled now, when the first opportunity is presented. Upon the facts in that case, the district was organized upon a fundamentally wrong, fraudulent and illegal basis, and should have been upset for that sole reason.
The decision affects so many such districts that the resulting consequences are little short of appalling.
I concur with Judge Fullerton that no correct application of the principles of estoppel, by way of acquiescence and encouragement, can affect such a case as this. What the land owners thought was being done, was that a legal, constitutional water district was being organized.
When it is discovered and determined that it is unconstitutional and void, it is void as to everybody, participants as well as nonparticipants.
Consequently, I am obliged to dissent. *Page 365